Citation Nr: 1605895	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-27 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss disability.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a rash due to Agent Orange exposure (now claimed as a skin disorder).

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for a skin disorder, to include as related to herbicide exposure.  

5.  Entitlement to service connection for a right knee disability, to include arthritis of the right knee.

6.  Entitlement to service connection for a left knee disability.  

7.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter 


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

In November 2015, the Veteran and his daughter testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains VA treatment records pertinent to the issues on appeal.
The issues of service connection for bilateral hearing loss, a skin disorder, a right knee disability, to include arthritis of the right knee, a left knee disability, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2010 rating decision, the RO denied the claims for service connection for bilateral hearing loss and a rash due to Agent Orange exposure (now claimed a skin disorder) and found that the evidence submitted was not new and material.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year period.  The rating decision is the last final denial.  

2.  Evidence received since the November 2010 decision relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral hearing loss and a rash due to Agent Orange (now claimed as a skin disorder) and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The November 2010 rating decision denying service connection for bilateral hearing loss and a rash due to Agent Orange (now claimed as a skin disorder) is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder, to include as related to herbicide exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans seeks to reopen the claims of service connection for bilateral hearing loss disability and a skin disorder, to include as related to herbicide exposure. 

Initially, the Board notes that regardless of whether the RO granted or denied an application to reopen, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).

An exception to the rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

By way of history, a rating decision in March 2005 denied the Veteran's claims for service connection for bilateral hearing loss and service connection for a rash due to Agent Orange.  Bilateral hearing loss was denied because the RO found that the Veteran's bilateral hearing loss neither occurred in nor was caused by service.  A rash due to Agent Orange was denied because the RO found that there was no diagnosis of a rash disability.  In May 2005, the Veteran filed a timely Notice of Disagreement (NOD) regarding service connection for bilateral hearing loss.  The RO issued a Statement of the Case (SOC) in March 2006.  On June 1, 2006, the RO received the Veteran's Substantive Appeal (VA Form 9).  In a letter dated in July 2006, the RO notified the Veteran that the Substantive Appeal was not accepted due to the fact that it was not timely.  See 38 C.F.R. § 20.302.  Thus, because a timely substantive appeal was not received the March 2005 rating decision denying service connection for bilateral hearing loss and service connection for a rash due to Agent Orange became final.  38 C.F.R. § 20.1103.  The Veteran did not file an appeal to the timeliness issue.

Subsequently, in February 2009 the Veteran filed a claim to reopen service connection for bilateral hearing loss.  In a May 2009 rating decision, the RO reopened the claim, however, service connection was denied because the RO found that the subsequent objective evidence did not relate the Veteran's hearing loss to his service.  The Veteran did not appeal nor submit evidence within the one year appeal period.  The decision was therefore, final.  Id.

Thereafter, in June 2010 the Veteran submitted a statement which was construed as claims to reopen service connection for bilateral hearing loss and service connection for a rash due to Agent Orange exposure (now claimed as skin condition).  In a November 2010 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss and found that the evidence submitted was not new and material.  The RO found that the evidence does not show that the Veteran's hearing loss occurred in or is related to service, nor does the evidence show that the Veteran's current hearing loss manifested to a compensable degree within the one year period following separation from service.  The RO also denied the Veteran's claim for service connection for a rash due to Agent Orange exposure (now claimed as skin condition) and found that the evidence submitted was not new and material.  The RO noted that VA medical records confirm the existence of a skin disorder and that the Veteran served in the Republic of Vietnam; however the RO denied the claim because the RO found that there is nothing in the current medical evidence of record which links the Veteran's current skin disorder to any event or experience which occurred during the Veteran's service.   

A VA letter, dated November 15, 2010, notified the Veteran of the November 2010 rating decision and his appellate rights.  The Veteran did not appeal nor submit evidence within the one year appeal period.  The decision was therefore, final and is the last prior final denial of the claims on appeal.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The Board now turns to whether new and material evidence has been presented to warrant reopening the claims.

The evidence of record at the time of the final denial consisted of service treatment records, Verification of service in Vietnam from National Personnel Records Center, VA treatment records dated no later than November 3, 2010, VA audiology examination in April 2009, and the Veteran's statements.  

The evidence since the November 2010 rating decision includes statements from the Veteran and his daughter, including during the November 2015 Board hearing, and additional VA treatment records.  

During the Board hearing, the Veteran confirmed that during service he was exposed to noise from the firing of guns, such as 155 howitzers, on a daily basis more than 10 times a day for about a year and mortar blasts.  The Veteran's daughter testified that while growing up, in the mid to late 1970s, she thought the Veteran had bad hearing.  She stated that she always had to talk loud.  She also asserted that when she got older, the younger kids used to ask the Veteran about being in the war and she used to think that's why the Veteran cannot hear.  She indicated that it seems like the Veteran's hearing loss progressed, and she thinks it affects them even more now because the TV has to be loud and the Veteran cannot hear when people knock on the door.  VA treatment records continue to show that the Veteran receives treatment for his bilateral hearing loss disability.

As to a skin disorder, during the Board hearing, the Veteran testified that while serving in Vietnam the spent a lot of time in water or damp areas and that after he crossing water he would almost have to undress and pull leeches off of him.  He acknowledged that his skin itched and he had rashes because he was wet and his skin never had a chance to dry out.  The Veteran asserted that he did not tell the doctors about his exposure to water and the skin rashes he had in service.  The Veteran affirmed that he is still having skin rashes today, and that they are the same type of skin rashes and on the same places that he had in service.  He stated that he treats his skin with pills and creams which help.  He noted that the rashes come and go.  VA treatment records continue to show that the Veteran seeks treatment for his skin and show a diagnosis of scattered follicular pustules on the upper back and hyperpigmented plaque studded with 2mm flaccid vesicles on the left posterior thigh in 2012 and 2013.  

Based on the above evidence, the Board finds that new and material evidence has been received to reopen the claims for service connection for bilateral hearing loss and a skin disorder, to include as related to herbicide exposure.  The testimony regarding the history of the Veteran's bilateral hearing loss and skin disorder provided by the Veteran and his daughter, and VA treatment records noting newly diagnosed skin disorders, are new and material evidence as it relates to an unestablished fact necessary to substantiate the claims, a possible nexus between the Veteran's current bilateral hearing loss and skin disorders and service, and raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156 (2015).  Accordingly, the claims are reopened and will be considered on the merits.  







ORDER

The claim to reopen the claim for service connection for bilateral hearing loss is granted.

The claim to reopen the claim for service connection for a skin disorder, to include as related to herbicide exposure is granted.  


REMAND

The Board finds that additional evidentiary development is required before the following claims can be properly adjudicated.  

There has been no VA examination to determine the nature and likely etiology of a right knee disability, to include arthritis of the right knee and a left knee disability.  Given the testimony during the Board hearing from the Veteran and his daughter, along with the medical records showing a diagnosis of arthritis of the right knee and complaints of left knee pain, the Board finds that an examination is needed.  

The Veteran testified that he had not told doctors about his exposure to water and the skin rashes he had in service. Therefore, the Board finds that the Veteran has not been provided an adequate VA examination that accurately considers all the evidence of record and the Board must remand for a VA examination and opinion.    

The VA examiners appear to have conceded the occurrence of in-service noise exposure but opine that the Veteran's bilateral hearing loss and tinnitus are less likely than not related to such noise given that the Veteran reported first noticing hearing loss the past 5-6 years (April 2009 VA examination report) and first noticing tinnitus 6-7 years ago (October 2012 VA examination report).  However, given the testimony provided by the Veteran and his daughter offer a much earlier onset of noticing ringing in his ears and hearing loss than acknowledged by the examiners.  The examiners' opinions appear to be based on an inaccurate premise regarding when the Veteran first started experiencing hearing loss and tinnitus, and in addition, the examiners failed to address the Veteran's competent lay statements as to noise exposure during service.  

In addition, the Board finds that the RO should attempt to obtain any and all VA and/or private medical records that are relevant to the claims.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to treatment for the issues on appeal.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the RO should notify the Veteran of such and describe the efforts used in requesting these records.

2.  After obtaining any additional medical evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right knee and left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the claims file.  For purposes of this examination, the examiner must presume as true the Veteran's statements regarding being a paratrooper during service.  The examiner must also consider the lay statements provided by the Veteran's daughter.  

Based on a review of the entire record and a history provided by the Veteran, the examiner should provide the following opinions:
a.)  Whether it is at least as likely as not (a 50 percent probability or greater) that any current right knee disability, including his diagnosed arthritis of the right knee, had its clinical onset during service or is otherwise related to an event or incident in service.  

b.)  Whether it is at least as likely as not (a 50 percent probability or greater) that any current left knee disability had its clinical onset during service or is otherwise related to an event or incident in service.  

The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

3.  After obtaining any additional medical evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of any current skin disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the claims file.  For purposes of this examination, the examiner must presume as true the Veteran's statements regarding his exposure to water and the skin rashes he had in service.  The examiner must also consider the lay statements provided by the Veteran's daughter.  

Based on a review of the entire record and a history provided by the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current skin disorder, including folliculitis (note upper back), hyperpigmented plaque (note left posterior thigh), dermatitis (note bilateral feet), tinea pedis, and onychomycosis had its clinical onset during service or is otherwise related to an event or incident in service, to include his conceded exposure to herbicides (Agent Orange).

The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

4.  After obtaining any additional medical evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the claims file.  For purposes of this examination, the examiner must presume as true the Veteran's statements regarding noise exposure during service.  The examiner must also consider the lay statements provided by the Veteran's daughter.  

Based on a review of the entire record and a history provided by the Veteran, the examiner should provide the following opinions:

a.)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss had its clinical onset during service or is otherwise related to conceded in-service noise exposure during service (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years).  

b.)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus had its clinical onset during service or is otherwise related to conceded in-service noise exposure during service (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure).  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.

The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

5.  After completion of the above development, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


